— In an action, inter alia, to dissolve a law partnership, the parties appeal and cross-appeal from stated portions of a judgment of the Supreme Court, Westchester County (Buell, J.), dated September 24, 1984, which, after a nonjury trial, inter alia, dismissed the plaintiff’s complaint and awarded the defendant the principal amount of $4,583.74 on his counterclaim.
Judgment affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Buell at Trial Term. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.